ccNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: DE 2325452 and DE 2432432 both disclose methods for forming growth media by grinding bark and swelling the resultant powder by contact with by steam at temperatures greater than 90 C. (See the English translation of each reference, particularly the English Abstracts.) Tournayre et al (US 2017/0305802) discloses a process of making a cultivation media including grinding bark, mixing the bark with wood components, and defibrating the composition. However the processes of DE 3235452 and DE 2432432 are non-analogous to that of Tournayre et al, in that the process of  DE 3235452  accelerates fermentation of tree bark by addition of nitrogen and processing the bark in steam, and DE 2432432 discloses a powder fertilizer produced by grinding bark, whereas the process of Tournayre entails grinding bark, screening the bark, mixing the bark with wood components, and defibrating the composition. The processes of DE 3235452 and DE 2432432 use only bark, not wood components. Due to these differences in processes, there would be no scientific or technical reason to conclude that the composition of any of these references would have a total porosity of 88 volume % or more, or 91 volume % or more, as recited in applicant’s claims. Moreover, there would be no scientific or technical reason for concluding that the composition of any of these references would have a water holding capacity according to ASTM D7367-14 of about 400 to 1000 weight %, as recited in claims 20 and 22. According applicant’s claims are not rejected over any combination of DE 3235452, DE 2432432 and Tournayre et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736